Citation Nr: 1241378	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  07-03 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

Entitlement to a higher initial rating for a back condition, rated 20 percent disabling from March 4, 2003, to January 3, 2010, and as 40 percent disabling as of January 4, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.  He is in receipt of the Purple Heart and Silver Star Medals which denotes injuries and gallantry in combat. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection for a back condition and assigned a 20 percent disability rating, effective March 4, 2003. 

In a subsequent February 2008 rating decision, the RO assigned a separate 20 percent disability rating for nerve impingement with left side radiculopathy associated with his back condition, effective February 15, 2007.  The rating was thereafter increased by the Appeals Management Center (AMC) to 40 percent, effective December 28, 2009.  Despite the increased rating granted by the AMC, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement (NOD) as to a decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2009.  A transcript of the hearing is of record. 

The Board remanded the claims of entitlement to a higher initial rating for a back condition, currently evaluated as 20 percent disabling, with a separate 20 percent disability rating for moderate radiculopathy of the left lower extremity, in October 2009 for additional development.  

An April 2010 rating decision granted a total disability rating due to individual unemployability (TDIU), effective August 29, 2009, and entitlement to a 100 percent rating for service-connected status post prostatectomy for prostate cancer, effective October 29, 2009.  

A July 2010 Board decision granted an increased initial rating of 40 percent for service-connected nerve impingement with left-side radiculopathy as of February 15, 2007, but no higher; and remanded the back claim for further development and consideration.  

A January 2012 rating decision granted an increased, 40 percent, rating for the Veteran's back condition, effective January 4, 2010.  Therefore, the only issue remaining in appellant status is the back claim.  See AB, supra. 


FINDINGS OF FACT

1.  From March 4, 2003, to January 3, 2010, the Veteran's service-connected back condition disability is manifested by some painful limitation of motion; and his remaining functional range of motion is significantly better than 30 degrees of flexion.

2.  As of January 4, 2010, the Veteran exhibited painful motion, severe limitation of motion, and forward flexion limited to 25 degrees with pain.  


CONCLUSIONS OF LAW

1.  From March 4, 2003, to January 3, 2010, the criteria for a rating in excess of 20 percent for a back condition have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292 (2002), 5295 (2002), 5293 (2002), 5237 (2012), 5243 (2012). 

2.  As of January 4, 2010, the criteria for a rating higher than 40 percent for a back condition have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Codes 5292 (2002), 5295 (2002), 5293 (2002), 5237 (2012), 5243 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA).  This law redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These VCAA notice requirements apply to all five elements of a service-connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - such as in a statement of the case or supplemental statement of the case, so that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, in a letter dated in April 2003 issued prior to the January 2006 decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his original claim for service connection for a back condition, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Additional notice was provided by letters dated in March 2006 and June 2008 which advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The appeal for a higher rating was last readjudicated in January 2012.

In cases, as here, where the increased-rating claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and the claim since has been granted and he has appealed this "downstream" issue concerning the initial rating assigned for the disability, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement has been filed contesting the "downstream" issue of the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104  and 7105 regarding a rating decision and statement of the case control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream element of the claims.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Veteran received this required statement of the case in January 2007, and also supplemental statements of the case in January 2010 and January 2012, discussing this downstream claim for a higher initial rating, citing the applicable statutes and regulations, and providing reasons and bases for not assigning higher ratings.  Moreover, the record shows that the appellant has been represented by a Veteran's Service Organization and its counsel throughout the appeal.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO and Appeals Management Center (AMC) obtained his service treatment records, private medical records, and VA outpatient treatment records, and arranged for several VA compensation examinations to assess and reassess the severity of his low back disability.  The most recent VA examination was completed in November 2010, while the appeal was on remand.  Additional VA treatment records were also obtained.  Moreover, the case was remanded in order to provide the Veteran and his representative with a statement of the case as to this issue, and this was done in January 2012.  The Board is satisfied there has been substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Only if the record is found to be inadequate or there is a suggestion that the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a) (2011).  Here, the most recent VA compensation examination for the service-connected low back disability was conducted in late 2010, i.e., rather recently.  The mere passage of time since the last examination does not, in and of itself, necessitate another examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (discussing this in the alternative context of a claim for service connection).  The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide this claim insofar as reassessing the severity of this disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The rating for the service-connected low back disability started at 20 percent, then was increased to its current level of 40 percent as of January 4, 2010.  The evidence in the file addresses the severity of this disability for the entire rating period on appeal.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence, testimony, and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing how notice and assistance errors in developing claims are not presumptively prejudicial, rather, based on the unique facts and circumstances of each individual case). 


II.  Analysis

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1  (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).  In this case, the Veteran has already been assigned staged ratings for his disability and the Board must also consider the assignment of higher staged ratings.   

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Board notes that the schedular criteria for rating the spine have been amended twice during the pendency of the Veteran's appeal.  First, the rating criteria pertaining to intervertebral disc syndrome (IDS) under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was amended effective September 23, 2002.  See 67 Fed. Reg. 54,345-49 (August 22, 2002).  Second, effective September 26, 2003, the rating criteria for evaluating other spine disorders were amended.  See 68 Fed. Reg. 51,454-58 (August 27, 2003); see also corrections at 69 Fed. Reg. 32,449 (June 10, 2004).  More specifically, effective September 23, 2002, VA amended the criteria for rating IDS only, but continued to evaluate that disease under Diagnostic Code 5293.  See 67 Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 2003, VA updated the entire section of the rating schedule that addresses disabilities of the spine.  This update included a renumbering of the diagnostic codes pertinent to back ratings.  According to that renumbering, Diagnostic Code 5237 now governs ratings of lumbosacral strain, Diagnostic Code 5239 governs ratings of spondylolisthesis or segmental instability, and Diagnostic Code 5243 governs ratings of IDS.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243). 

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000). 

Prior to September 23, 2002, IDS was evaluated as 10 percent disabling when mild; 20 percent disabling when moderate, with recurring attacks; 40 percent disabling when severe, with recurring attacks and little intermittent relief; and 60 percent disabling when pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 (2002). 

Limitation of motion of the lumbar spine was rated as 10 percent disabling when slight, 20 percent disabling when moderate, and 40 percent disabling when severe.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5292 (2002).  Under Diagnostic Code 5285 covering fractured vertebra, a 10 percent evaluation may be added to an evaluation for demonstrable deformity of a vertebral body. 

Diagnostic Code 5295 provided a 10 percent evaluation for lumbosacral strain with characteristic pain on motion; a 20 percent evaluation for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; and a maximum evaluation of 40 percent for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002). 

Effective September 23, 2002, IDS is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  IDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent); with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); and with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 

Note 1 to this provision provides that for purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IDS that are present constantly, or nearly so. 

Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. 

Note 3 provides that if IDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. 

Effective September 26, 2003, the schedule for rating spine disabilities was changed to provide for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243). 

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 40 to 100 percent evaluation for unfavorable ankylosis of the spine.  Diagnostic Code 5243 provides that IDS (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  The incapacitating episode rating scheme set forth in Diagnostic Code 5243 is nearly the same as that utilized in the 2002 version of Diagnostic Code 5293. 

Under the current criteria, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

Unfavorable ankylosis of the entire spine.........................................100 

Unfavorable ankylosis of the entire thoracolumbar spine .....................50 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine............................................................ ...40 

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine............................................................ .....30 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis..............................20 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height......................................................10 

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id. 

Note 2 provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Note 3 provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note 2.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id. 

Note 4 provides that each range of motion measurement should be rounded to the nearest five degrees.  Id. 

Note 5 provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. 

Note 6 provides that disability of the thoracolumbar and cervical spine segments will be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id. 

IDS should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating IDS based on incapacitating episodes remains as stated above and was not changed in September 2003.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

As a preliminary matter the issue of entitlement to a higher rating for service-connected nerve impingement with left-side radiculopathy has already been resolved by the Board in a July 2010 and therefore, further analysis is unnecessary.  The evidence of record does not demonstrate that any other nerve impairment associated with the Veteran's back condition.  A March 2009 VA treatment record indicates that a straight leg test was positive on the right side and VA physical therapy notes dated between April 2009 and May 2009 indicate that the Veteran complained of occasional radiation to the right gluteal area and posterior thigh and foot.  However, no right-sided nerve conditions were ever diagnosed by medical personnel.  In December 2009, the Veteran stated that he had trouble in the past with his right lower extremity, but that it had not been a problem recently.  Right lower extremity sensory and muscle testing was normal on November 2010 VA examination.  Therefore, a separate rating for any right-sided nerve condition is not warranted.  

A.  From March 4, 2003, to January 3, 2010

For the time period from March 4, 2003, to January 3, 2010, the Veteran demonstrated, at most, overall moderate limitation of lumbar motion.  On a June 2004 fee basis examination, range of motion was essentially normal.  The Veteran had full flexion of 0 to 95 degrees, with pain at 90 degrees.  All other lumbosacral motion was noted to have been normal-extension to 30 degrees, bilateral lateral flexion to 40 degrees and rotation to 35 degrees.  The examiner noted the range of motion was limited by pain and weakness.  Moderate limitation of motion was shown on VA examination in December 2009, at which time flexion was limited to 50 degrees, extension was limited to 10 degrees, lateral flexion was limited to 15 degrees bilaterally, and rotation was limited to 10 degrees bilaterally.  The examiner stated that there was no objective evidence of pain following repetitive motion and no additional imitations after three repetitions of range of motion.  The Board finds that a 40 percent rating for severe limitation of motion under Diagnostic Code 5292 was not warranted, even considering DeLuca factors as the Veteran still exhibited significant motion of his spine.  

Under Diagnostic Code 5293, in order for a rating in excess of 20 percent to be warranted, the Veteran would have to demonstrate severe IDS with recurring attacks with intermittent relief.  The Veteran has disc involvement, but the findings on the neurological testing on June 2004 examination noted no evidence of peripheral neuropathy.  Lower extremities motor, sensory and reflex evaluations yielded normal findings.  

A July 2009 MRI found severe lumbar degenerative disc disease, resulting in foraminal stenosis at multiple lumbar levels, and near spinal stenosis at L3/L4.  On VA examination in December 2009, there was normal muscle tone and no muscle atrophy.  Sensory examination revealed that vibration was normal in the lower extremities and pain and pinprick were 1/2 on the left and 2/2 on the right.  Ankle jerk was 2+ bilaterally,  The examiner noted that the Veteran had moderately severe left-sided sciatic, which would approximate severe IDS.  However, assignment of a 40 percent rating would not provide the Veteran a higher rating as the "new" Diagnostic Code allows a veteran separate ratings for the associated peripheral neuropathy as well as the spinal disability.  In this case, the Veteran is already in receipt of service connection for a 20 percent rating for the spinal disability and another 40 percent rating for the left-sided sciatica since February 2007.  The Board notes that severe IDS is not shown by the evidence of record before February 2007, when the Veteran became entitled to the two ratings.  Therefore, a higher rating is not warranted under Diagnostic Code 5293.  Also, to assign a separate rating under the neurological codes in addition to a rating under DC 5293 would be pyramiding, as DC 5293 specifically contemplates neuropathy and other neurological findings appropriate to the site of the diseased disc.

Under Diagnostic Code 5295, for a rating in excess of 20 percent to be warranted, the Veteran would have to demonstrate severe lumbosacral strain, with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  While the June 2004 VA examiner diagnosed degenerative disc disease and lumbar spondylosis, none of the other finding have been shown.  The Veteran's posture was normal, forward flexion was to 95 degrees, lateral flexion was to 40 degrees, and there was no indication of abnormal mobility on forced motion.  On VA examination in December 2009, posture was again normal and there were no list.  Forward flexion was to 50 degrees and lateral flexion was to 15 degrees bilaterally.  Similarly, there was no indication of abnormal mobility on forced motion.  Therefore, the criteria for a 40 percent rating under Diagnostic Code 5295 have not been met or approximated. 

Alternatively, the new rating criteria promulgated during this period provided ratings based on incapacitating episodes; however, the Veteran did not have any physician-prescribed bed rest.  Although the Veteran reported being on bed rest, the VA examiner noted in December 2009 that this was self limited by the Veteran (as opposed to physician-prescribed).  Thus, a higher rating on this basis is not warranted.  See 38 C.F.R. § 4.71a , Diagnostic Code 5243. 

Also, at no time has the Veteran demonstrated forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Forward flexion was limited at worst to 50 degrees.  As to the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board finds no basis on the evidence of record that would substantiate a higher rating.  There was pain on motion, but no additional limitation due to pain or on repetitive motion was indicated.  Thus, a higher rating is not warranted under Diagnostic Code 5237. 

B.  As of January 4, 2010

For the period beginning on January 4, 2010, the Board finds that an evaluation in excess of 40 percent under the former criteria is not warranted for the orthopedic manifestations of the Veteran's service-connected back disability.  A 40 percent evaluation is the maximum allowable evaluation under the former Diagnostic Codes 5292 and 5295.  Also, the Veteran's current 40 percent rating under DC 5237 and 40 percent rating under DC 8620, combined, are more beneficial than a single 60 percent rating under DC 5293.  

During the January 2010 VA examination the Veteran indicated he had an incapacitating episode of back pain in April 2009 requiring two to three days of bed rest, and that this was recommended by a physician.  In November 2010, the VA examiner reported that there were no incapacitating episodes of spine disease.  Applying the Diagnostic Code 5293 which became effective September 23, 2002, as well as Diagnostic Code 5243, to the evidence beginning on January 4, 2010, the Board also finds that an evaluation in excess of 40 percent is not warranted.  In this regard, the objective evidence does not show that the Veteran has had incapacitating episodes of disc disease of the lumbar spine at least six weeks during a 12-month period.  Thus, a higher evaluation based on disc disease is not currently warranted. 

If the revised criteria are applied from the September 26, 2003 effective date, the Veteran would be rated under Diagnostic Code 5237, which applies to lumbosacral strain, or under Diagnostic Code 5243, the renumbered Diagnostic Code that applies to IDS.  Under DC 5237, a 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less.  A rating in excess of 40 percent requires the presence of unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Under Note (1), evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

However, a rating in excess of 40 percent does not apply under the General Rating Formula for Diseases and Injuries of the Spine, because, there are no findings of ankylosis of the thoracolumbar spine.  The examiner who conducted the November 2010 VA examination stated that the Veteran did not have ankylosis.  The Veteran's forward flexion of the lumbar spine was 25 degrees, and the Veteran had 10 degrees of motion in each the other lumbar movements.  

As to the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board finds no basis on the evidence of record that would substantiate a higher rating.  There was pain on motion, but the November 2010 VA examiner stated that there was no additional limitation of motion after repetitive motion.  Thus, a higher rating is not warranted under Diagnostic Code 5237. 

Also a rating higher than 40 percent is not warranted under Diagnostic Code 5243, the renumbered Diagnostic Code that applies to IDS, because, as noted above, the objective evidence does not show that the Veteran has had incapacitating episodes of disc disease of the lumbar spine at least six weeks during a 12-month period.  

In sum, the preponderance of the evidence is against the claim and a higher rating is not warranted for the Veteran's back condition at any time during the appellate period.


C.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's service-connected back disability which is productive of pain, limited motion, and functional impairment, manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's back disability and referral for consideration of extraschedular rating is not warranted.


ORDER

From March 4, 2003, to January 3, 2010, a rating in excess of 20 percent for a service-connected back condition  is denied. 

As of January 4, 2010, a rating in excess of 40 percent for a service-connected back condition is denied. 



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


